— In an action for a permanent injunction, plaintiff appeals from an order of the Supreme Court, Queens County (Calabretta, J.), dated January 25, 1982, which denied his motion for a preliminary injunction. Order modified by adding to the last paragraph thereof, after the word “denied”, the following: “except that the motion is granted to the extent that the parties are to resume their practice in accordance with the respective schedule of office hours which existed prior to the dispute between the parties.” As so modified, order affirmed, without costs or disbursements. Plaintiff has established that if defendant is not enjoined from interfering with plaintiff’s use of the College Point office, he will suffer irreparable injury by the loss of patients and damage to his reputation. Further, he has shown that he has a valid interest in the subject premises and may prevail on the merits. In balancing the equities, it is apparent that if relief is granted, defendant will suffer no prejudice or inconvenience, while denial of such relief will cause plaintiff substantial and irreparable harm. Since there is no adequate relief at law, plaintiff is entitled to the aforesaid equitable relief (see Albini v Solork Assoc., 37 AD2d 835). We have considered plaintiff’s other contentions and find them to be without merit. Gulotta, J. P., O’Connor, Thompson and Brown, JJ., concur.